Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 1 of 11 PAGEID #: 7739

FILED

RICHARD W. Hi
UNITED STATES DISTRICT COURT CLERS OF !
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION 2O2IHAR ~8 PH te 25

US os GE COURT
Center for Biological Diversity, ef ai., SOUTHERH G15 T.OHIO
PAST CY, OCLUSMBUS
Plaintiffs,
Vv. Case No. 2:17-cv-372
U.S. Forest Service, et ai., Judge Michael H. Watson
Magistrate Judge Jolson
Defendants.

OPINION AND ORDER

This Court previously found that Defendants United States Forest Service
("USFS") and Bureau of Land Management (“BLM,” together “Agency
Defendants”) violated the National Environmental Policy Act (‘NEPA’) when they
failed to take the requisite “hard look” at the impacts of fracking in Wayne
National Forest (“WWNF”) prior to deciding to grant leases. ECF No. 110.
Specifically, this Court found that:

[A]t the decision-to-lease phase, USFS and BLM failed to take a hard

look at the impacts of fracking in the WNF, including: (1) surface area

disturbance, (2) cumulative impacts on the Indiana Bat and the Little

Muskingum River, and (3) impacts on air quality.
Id. at 71.

The Court instructed the parties’ to brief which remedies other than

complete vacatur or mere remand were available and the appropriate test or

' Plaintiffs are four non-profit organizations: the Center for Biological Diversity (“the
Center”), Heartwood, Ohio Environmental Council (“OEC”), and the Sierra Club
(together, “Plaintiffs”). Intervenor Defendants are American Petroleum Institute (“API”)
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 2 of 11 PAGEID #: 7740

standard to apply. /d. at 71-72. Pursuant to that Opinion, the parties filed
supplemental briefing as to the appropriate remedy.”
I. BACKGROUND

The Court adopts and incorporates the facts and procedural history as
discussed in its previous Opinion and Order, ECF No. 110. Any additional facts
relevant to remedies will be addressed in the analysis below.

ll. ANALYSIS
A. Whether to Apply Allied-Signal

The parties disagree as to the appropriate test to apply. Plaintiffs argue
that under the Administrative Procedure Act (“APA”) and Sixth Circuit precedent,
the Court must vacate agency actions that violated NEPA. Pls.’ Br. 3, ECF No.
111 (citing 5 U.S.C. § 706(2)(A) and Ky. Riverkeeper, Inc. v. Rowlette, 714 F.3d
402, 407, 411 (6th Cir. 2013)); see also Dine Citizens Against Ruining Our Env't
v. Bernhardt, 923 F.3d 831 (10th Cir. 2019) (“Vacatur of agency action is a
common, and often appropriate form of injunctive relief granted by district courts.”

(internal citation omitted)).

 

and Independent Petroleum Association of America (“IPAA,” together, “Intervenor
Associations”), as well as Eclipse Resources I, LP (“Eclipse”), who has since undergone
a name change, but will nevertheless still be referred to as Eclipse in this Opinion and
Order. See ECF No. 113.

2 Intervenor Associations filed two separate but identical briefs. Compare ECF Nos.
112 and 114. For efficiency’s sake, the Court will refer to their arguments jointly as
“Intervenor Associations” and cite only ECF No. 112.

Case No. 2:17-cv-372 Page 2 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 3 of 11 PAGEID #: 7741

Agency Defendants and Eclipse acknowledge that the default is to set
aside unlawful agency actions, but they, along with Intervenor Associations,
argue that this Court should adopt the vacatur exception test established in
Allied-Signal v. United States Nuclear Regulatory Comm'n, 988 F.2d 146, 150—
51 (D.C. Cir. 1993), which permits remand without vacatur.? Allied-Signal held
that “[a]n inadequately supported rule . . . need not necessarily be vacated.” /d.
at 150. instead, the court can employ a two-factor balancing test which looks at
“the seriousness of the order’s deficiencies (and thus the extent of doubt whether
the agency chose correctly) and the disruptive consequences of an interim
change that may itself be changed” to determine whether vacatur is appropriate.
Id. at 150-51 (internal citation omitted). Neither factor is dispositive; rather, the
“resolution of the question turns on the Court's assessment of the overall equities
and practicality of the alternatives.” Shands Jacksonville Med. Cir. v. Burwell,
139 F. Supp. 3d 240, 270 (D.D.C. 2015) (collecting cases).

Here, no party disputes that the “ordinary practice’ in situations like this is
“to vacate unlawful agency action.” Standing Rock Sioux Tribe v. U.S. Army
Corps. of Eng’rs, 985 F.3d 1032, 1050-51 (D.D.C. 2021). But the Court agrees

with Intervenor Associations’, Eclipse’s, and Agency Defendants’ arguments that

 

3 The Intervenor Associations also argue that Plaintiffs’ requested relief is akin to
seeking a permanent injunction and that Plaintiffs have failed to meet their burden under
that standard. However, they fail to explain how the Alfied-Signal factors fit into the
permanent injunction framework, and because all parties address Plaintiffs’ arguments
within the scope of Allied-Signal, the Court will likewise do so.

Case No. 2:17-cv-372 Page 3 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 4 of 11 PAGEID #: 7742

Plaintiffs overstate the binding nature of Kentucky Riverkeepers regarding
mandatory vacatur. Although the Sixth Circuit Court of Appeals did invalidate a
permit pursuant to § 706(2)(A), it did not dictate vacatur as the only permissible
outcome. See 714 F.3d at 413.

Instead, this Court looks to the guidance of many other courts that have
considered the value of implementing the Alfied-Signal test when determining an
appropriate remedy and finds it is likewise instructive in this case. See e.g. Black
Warrior Riverkeeper, Inc. v. U.S. Army Corps of Eng’rs, 781 F.3d 1271, 1290
(11th Cir. 2015) (noting most other courts agree that the “remedy of remand
without vacatur is within a reviewing court’s equity powers under the APA” and
applying the Allied-Signal test); Eclipse Resp. 9, ECF No. 113 (collecting cases
that have adopted the Allied-Signal test); see also Terry v. Tyson Farms, Inc.,
604 F.3d 272, 278 (6th Cir. 2010) (“[Whhile we recognize that we are not bound
by the law of other Circuits, this court has also routinely looked to the majority
position of other Circuits in resolving undecided issues of law.”). Although not
dispositive of the issue, the Court is persuaded by the fact that most courts to
examine the issue have likewise adopted the Allied-Signa/ test. Moreover,
Plaintiffs do not point to any caselaw outright rejecting Allied-Signal or the Court’s
ability to fashion an equitable remedy narrower than vacatur. Accordingly, while
recognizing that the default is vacatur, the Court will employ the Alfied-Signal test
to determine whether, in equity, complete vacatur is the most appropriate

remedy.

Case No. 2:17-cv-372 Page 4 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 5 of 11 PAGEID #: 7743

Finally, under Affied-Signal, courts have found that the burden is on the
party opposing vacatur “to show that compelling equities demand anything less
than vacatur.” W. Watersheds Project v. Zinke, 441 F. Supp. 3d 1042, 1083 (D.
Idaho 2020). Thus, the Court places the burden on Defendants to prove that
vacatur is an inappropriate remedy.

B. Application of Allied-Signal

Intervenor Associations, Eclipse, and Agency Defendants argue that
vacatur is a drastic remedy, and that, in this case, a simple remand to the
Agency Defendants to undergo the requisite “hard look” would be sufficient.
Plaintiffs argue that the opposing parties are trying to make the exception the
rule, and that, regardless, even under Allied-Signa/, vacatur of the challenged
decisions and corresponding leases is most in liné with NEPA’s overarching goal
of meaningfully evaluating environmental impacts and alternatives before action
is taken. Pls.’ Br. 5-6, ECF No. 111.

1. Seriousness of the deficiencies

The parties first disagree as to the seriousness of the deficiencies.
Intervenor Associations, Eclipse, and Agency Defendants all contend that the
inadequacies highlighted by the Court’s previous Opinion and Order can be
cured on remand. They further argue that in cases where the NEPA analysis
was inadequate, as opposed to completely missing, remand without vacatur is
the proper course of action because it is likely the NEPA violations can be

corrected upon remand. See Eclipse Resp. 13-14, ECF No. 113; Agency Defs.’

Case No. 2:17-cv-372 Page 5 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 6 of 11 PAGEID #: 7744

Resp. 10, ECF No. 12; Int. Ass’n Resp. 7, ECF No. 112. Indeed, BLM’s
representative avers that he believes the deficiencies outlined by the Court can
be cured by additional NEPA analysis on remand. See Bobo Decl. { 7, ECF No.
115-1.

Plaintiffs argue the seriousness of the defect “should be measured by the
effect the error has in contravening the purposes of the statute[s] in question,”
rather than assessing the seriousness based on the likelihood of curing defects
on remand. Pls.’ Br. 12, ECF No. 111 (quoting W. Watersheds Project, 441 F.
Supp. 3d at 1083 (further citations omitted)). In Piaintiffs’ view, because the
purposes of NEPA require the agencies to fully consider the environmental
impacts of fracking before deciding to lease parcels, vacatur of the leases is the
only way to permit full and fair consideration of alternatives on remand. Pis.’ Br.
14, ECF No. 111. Absent vacatur, Plaintiffs caution remanding with the leases
remaining in place “could result in a pro forma exercise in support of a
predetermined outcome.” /d. at 6 (quotations and citation omitted).

The Court agrees with Plaintiffs that the purposes of NEPA were
contravened when the Agencies failed to take the requisite “hard look” at certain
impacts of fracking in WNF. The Court is also mindful of Plaintiffs’ concern that
keeping the leases in place on remand risks the Agency review becoming an
exercise in futility with a predetermined outcome. However, the Court likewise
acknowledges that this is not a situation in which the Agencies completely

abandoned their duties under NEPA. Instead, the Court must consider the risks

Case No. 2:17-cv-372 Page 6 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 7 of 11 PAGEID #: 7745

vacatur poses to Agency Defendants and Intervenors, especially when there is a
strong possibility that a properly supported NEPA review could reach the same
result as before.

Thus, despite the serious concerns the Court has with some of the
Agencies’ review, the Court finds there is “a serious possibility that the [agency]
will be able to substantiate its decision on remand’ such that this factor weighs
against complete vacatur.” See Standing Rock Sioux Tribe v. U.S. Army Corps
of Eng’rs, 282 F. Supp. 3d 91, 98 (D.D.C. 2017); WildEarth Guardians v. Zinke,
368 F. Supp. 3d 41, 84 (D.D.C. 2019) (applying Allied-Signal and declining to
vacate leases because “BLM’s NEPA violation consists merely of a failure to fully
discuss the environmental effects of those lease sales; nothing in the record
indicates that on remand the agency will necessarily fail to justify its decisions to
issue EAs or FONSIs.”).

2. Disruptive consequences of vacatur

Intervenor Associations, Eclipse, and Agency Defendants likewise
emphasize the economic impacts of vacatur and the practicai difficulties of
unwinding agency actions. Plaintiffs acknowledge that some disruption might
occur but argue the purely economic consequences are insignificant and can be
remedied with a refund. Pls.’ Br. 15, ECF No. 111.

Intervenor Associations, Eclipse, and Agency Defendants first argue that
the economic harms of vacatur would be disruptive and far reaching. Eclipse

highlights the economic harms it might face, including loss of oil and gas

Case No. 2:17-cv-372 Page 7 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 8 of 11 PAGEID #: 7746

exploration investments of approximately $41,400,000 in WNF and surrounding
privately owned areas. Rucker Decl. FJ 9,12, 18, 20, ECF No. 113-1. Eclipse
avers that it has taken steps, including partially drilling two wells and commenced
well-site construction activities for eight other wells, such that a mere refund of its
lease purchase would be insufficient. See id. at {| 20. Eclipse also argues the
Court must consider not just the lessees’ losses but also the future losses to
leaseholders, private landowners adjacent to WNF, and the surrounding
community at large. Eclipse Resp. 16-17, ECF No. 113.

Both Eclipse and Agency Defendants likewise highlight the economic
losses to federal, state, and local governments if the leases must be refunded.
Specifically, Agency Defendants indicate almost half of the payments BLM
received went to the State of Ohio, which in turn, uses that money to fund
schools, roads, and bridges. Bobo Decl. fff 6 ,8, ECF No. 115-1. Thus,
refunding the leases, they argue, would result in an economic loss for the
surrounding Ohio communities as well. See e.g. Mont. Wilderness Ass’n v. Fry,
408 F. Supp. 2d 1032, 1034 (D. Mont. 2006) (considering greater impacts to
community).

Intervenor Associations echo many of the above arguments and point to
not only the lessees’ lost investments in bids and towards exploration, but also
the fact that their bids have been unsealed, thereby revealing the lessees’
bidding strategies to competitors, and in turn, harming their prospective chances

of winning bids in the future and undermining trust in the greater bidding process.

Case No. 2:17-cv-372 Page 8 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 9 of 11 PAGEID #: 7747

Second, Intervenor Associations, Eclipse, and Agency Defendants argue
that the practical difficulties of implementing vacatur would be equally disruptive.
Agency Defendants contend that it is not as simple as just issuing checks for a
refund. Instead, vacating the lease sales, returning funds, and rescinding the
applications for permit to drill (“APD”) would require them to go through the
administrative process to cancel the leases, update the land and minerals record
system, and process refunds, thereby diverting time and valuable resources
away from other environmental programs. Bobo Decl. {| 8, ECF No. 115-1.
Moreover, because almost half of the funds went to the state, it will be that much
more difficult and time consuming to fully refund the leases. /d. Finally, Agency
Defendants argue vacatur risks them exerting all this effort despite the possibility
that once the requisite “hard look” is taken, the outcome could still be same.
Agency Defendants would then have to go through the entire bidding process
again, resulting in duplicative and wasted efforts.

Plaintiffs argue economic harms alone are not enough to prevent vacatur.
See Pls.’ Br. 16, ECF No. 111; Eclipse Resp. 15, ECF No. 113 (both citing
WildEarth Guardians, 368 F. Supp. 3d at 84 n.35 (indicating that vacatur based
on economic harms alone would be insufficient because “the risk of economic
harm from procedural delay and industrial inconvenience is the nature of doing
business, especially in an area fraught with bureaucracy and litigation’)).
Plaintiffs contend any economic losses cannot be wholly unexpected as all

parties were aware of the public concern and opposition to the leasing decisions.

Case No. 2:17-cv-372 Page 9 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 10 of 11 PAGEID #: 7748

Pls.’ Br. 16-17, ECF No. 111. Moreover, Plaintiffs argue that because most of
the wells have not been drilled yet, the prospect of future economic losses is
speculative at best. /d. at 18.

Plaintiffs rely on W. Watersheds Project to support their argument that
vacatur of leases is not very disruptive. 441 F. Supp. 3d at 1083-84. But as
Agency Defendants point out, that vacatur decision was subsequently stayed
pending appeal. There is of course a difference between a stay pending appeal
and a stay pending remand, but the Court acknowledges Agency Defendants’
overall point that some economic harm is concrete, and perhaps irreversible, if
vacatur is ordered.

Vacatur always has consequences, and the exception should not supplant
the general rule. Nevertheless, the Court finds that the equitable considerations
in this case warrant remand without vacatur.

lll. CONCLUSION

This decision to remand without vacatur, however, does not mean that all
other activities can continue. As the parties acknowledge, there is a spectrum
between complete vacatur and mere remand, and the Court has discretion to
work within those parameters to craft an equitable remedy under the
circumstances. See WildEarth Guardians, 368 F. Supp. 3d at 85 (issuing a
remedy falling within this spectrum); Mont. Wilderness Ass’n, 408 F. Supp. 2d at

1038 (keeping leases intact while enjoining surface disturbing activities on oil and

Case No. 2:17-cv-372 Page 10 of 11
Case: 2:17-cv-00372-MHW-KAJ Doc #: 118 Filed: 03/08/21 Page: 11 of 11 PAGEID #: 7749

gas leases pending subsequent NEPA analysis). Accordingly, the Court does

the following:

1. REMANDS BLM’s 2016 EA and corresponding FONSI! and
USFS’s consent to lease to undergo revised NEPA analysis;

2. ENJOINS BLM from issuing any new APDs for development of
leases at issue and raised in Plaintiffs’ Complaint during the
pendency of the NEPA review on remand;

3. ENJOINS water withdrawal from the Little Muskingum River for
any drilling that is occurring pursuant to the already approved
APD on the leased parcels; and

4. ENJOINS any further surface disturbing activities on the leased
parcels pending a decision on remand.

This Order shall remain in effect until Agency Defendants complete their
NEPA analysis in accordance with this Court’s previous Opinion and Order, ECF

No. 110. The Clerk is DIRECTED to enter final judgment and close this case.

ychute Luter

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

IT IS SO ORDERED.

Case No. 2:17-cv-372 Page 11 of 11
